Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

                                                 Response to Amendment
Applicant’s amendment, filed 07/26/2022, has been entered and carefully considered. Claims 1, 9, 17 and 24 are amended. Claims 7, 15, 22 and 29 are cancelled. Claims 1-6, 8-14, 16-21, 23-28 and 30  are currently pending.

                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-21, 23-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9, 17 and 24 all recite at various places the limitation "the plurality of radio signals deliberately interfere to create concurrent, non-interfering channels at the locations of the one or more of the plurality of antennas of the one or more of the plurality of UEs" There is a lack of antecedent basis for this limitation in the claim because independent claims 1, 9, 17 and 24  recites “the locations” as “location” is not initially stated in all independent claims. Examiner recommend to remove locations and also examiner recommend to write “the precoding cause the plurality of radio signals deliberately interfere to create concurrent, non-interfering enclosed shapes in space of coherent wireless channels around the one ore more of the plurality of antennas of the one or more of the plurality of UEs”. An appropriate correction is required.
Examiner recommend to review all dependent claims for example claims 2, 10, 3, 11, 18 and 25 as some of the limitations are now recited in independent claims so check for “a to the”  (similar limitations or terms are recited in claims 2-3) to avoid any antecedent basis issues.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-14, 16-21, 23-28 and 30  have been considered and examiner recommend to clarify the claim language to avoid any further claim objection or antecedent basis issues.

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 2008/0227422 A1) disclose a multiple antenna system (MAS) with multiuser (MU) transmissions ("MU- MAS") see Fig. 1 and paragraph 0039 disclose multi antenna system includes transmitting entity and receiving entity). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413